[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE DEFENDANTS' MOTION TO STRIKE SECOND COUNT
In this case the defendant has filed a Motion to Strike the second count of the complaint which sets forth a claim of recklessness and also a claim for double or treble damages under C.G.S. section 14-295. Defendant alleges that the complaint lacks sufficient detail to establish a claim under section 14-295.
The plaintiff has filed an Objection to the Motion. Both parties have filed Memoranda and both in their arguments recognize that there is a split of authority on the subject by many Superior Court Judges.
The undersigned has ruled several times on this subject and filed at least one memo. A brief summary of the position of this court follows:
In the opinion of this court in order to qualify under C.G.S. 14-295 it is sufficient that the plaintiff allege a violation of one of the motor vehicle sections mentioned in that statute deliberately or with reckless disregard and also alleges that defendant's action was a substantial factor in causing the plaintiff's injuries.
In this case the plaintiff has done so and in addition stated how defendant was reckless and where it occurred. She alleges the essence of a violation of section 14-222 by specifying the fact of having run a red light with "reckless disregard to the safety of others" as well as alleging that the defendant's behavior was wanton and reckless. Although the words "violation of section 14-222" are not used, the allegation is clear. The same is true of the use of the words "substantial factor". Although not specifically mentioned, the allegation is clear that the plaintiff claims that the actions of the defendant caused the claimed injuries and losses.
The motion to strike is denied.
Hale, JTR CT Page 7286
NOTE: In the original complaint on file in the court, the paragraphs of the first count are numbered 8-20. The court has numbered them as 1-13.